..._   ...   --"~




       •AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I



                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                         v.                                              (For Offenses Committed On or After November I, 1987)


                               Genaro Garcia-Venegas                                     CaseNumber: 3:19-mj-21123

                                                                                         Bridget Kennedy
                                                                                         Defendant's Attorney


        REGISTRATION NO. 83661298
        THE DEFENDANT:
         IZI pleaded guilty to count(s) 1 of Complaint
                                                  ~---------------------------~

         D was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                   Nature of Offense                                                                Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

         D The defendant has been found not guilty on count(s)
                                                               --------------------
         0 Count(s)                                               dismissed on the motion of the United States.
                             -----------------~




                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                      ~TIME SERVED                                    D _ _ _ _ _ _ _ _ _ _ days

        -- IZJ      Assessment: $10 WAIVED          IZI Fine: WAIVED
           IZI      Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the       defendant's possession at the time of arrest upon their deportation or removal.
           D        Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Tuesday, March 5, 2019
                                                                                       Date of Imposition of Sentence


                                                                      FILED
                                                                       MAR 0 5 2019
                                                            CLERK, U.S. DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA
        Clerk's Office Copy                               BY                          DEPUTY                                        3:19-mj-21123
